UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6707


ALTON GREGORY SIMMONS-BEY, a/k/a Gregory Simmons-Bey,

                     Plaintiff - Appellant,

              v.

J. L. GODWIN, Magistrate; J. D. RATTELADE, Raleigh Police Department; M. S.
KOZAZCKI, II, Raleigh Police Department; AMY BREIGHTON, Magistrate;
NANCY MCFARLAND, Mayor of Raleigh,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03080-FL)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alton Simmons appeals the district court’s order dismissing Simmons’ 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Simmons v. Godwin, No. 5:19-ct-03080-FL (E.D.N.C. May 2, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2